Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Enea on 1/5/2021.

The application has been amended as follows: 
In the drawings:
Do not enter drawing amendments of 10/25/2021.  Please see drawing amendments below.

In the specification:
In the specification, the amendments of 10/25/2021 of paragraphs 6, 18, 19, 20, 21, 22 are entered.  New paragraph 24 is NOT entered.
All instances of 110, 150, 178, 172, are removed from the specification.  
All instances of “t-shaped extrusion 122” is replaced with “distal end 122”.

In [0018], this sentence is added to the end of the paragraph:
Detail of the distal end 122 is shown inset, with S-shaped grooved channel 180 showing protrusions 410 and 420 on opposite sides.  


[0022] The first-arcuate member 120 and the second-arcuate member 130 are in the closed in use condition (figures 1, 4, 5) when the bar 174 is maneuvered into the closed end 430 of the S-shaped grooved channel 180 and the t-shaped distal end 122 is mated within the cavity portion 132.  When the t-shaped distal end 122 and the cavity portion 132 are flush when the bar 174 is maneuvered into the closed end 430 of the S-shaped grooved channel 180 creating a virtually seamless and continuous the outer surface of the ring 110.  

In the claims:
Claim 19 reads as follows:
An openable finger ring system configured to be worn around a finger of a user, the openable finger ring system comprising: 
a first-arcuate member having a first end having a T-shape, and a second end; 
a second-arcuate member having a first end, and a second end having two arms; 
a hinge connecting the second end of the first-arcuate member to the first end of the second- arcuate member, such that the first-arcuate member and the second-arcuate member are rotatable; 
the first end of the first-arcuate member comprises: 
a distal end having a width that is laterally narrower than a proximal portion of the first-arcuate member, which forms the T-shape, the distal end including an S-shaped groove that extends along a circumference of the first arcuate member, the S-shaped groove having a closed end and an open end, two opposite sides, and a width equal to that of the distal end, the S-shaped groove further comprising one protrusion on each side,
the second end of the second-arcuate member comprises: 

a closed configuration, wherein the T-shaped first end is between the two arms and the bar abuts the closed end of the S-shaped groove, forming a continuously enclosed finger aperture adapted to receive a finger; and an open configuration wherein the T-shaped first end is removed from between the two arms and the bar is removed from the S-shaped groove.  

Cancel claim 15.

Claim 16 reads as follows:
The openable finger ring system of claim 19, wherein in the closed configuration, an exterior surface of both the first and second arcuate members are flush.

Claim 7 allowed with no changes.  


Drawings

    PNG
    media_image1.png
    309
    582
    media_image1.png
    Greyscale
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: all instances of 110, 150, 178, 172 are removed from the drawings.  Inset as shown below is added to figure 2.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In combination with the other claim language, examiner contends that the use of a ring with a groove with projections, and a bar between arms, in the manner claimed, is not shown or obvious based on the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677